Judgment and order reversed and new trial granted, with costs to appellant to abide event. Held, that the verdict of the jury is contrary to and against the weight of the evidence both as to defendant’s negligence and freedom from contributory negligence on the part of plaintiff’s intestate, and upon the further ground that the statements of Blanehfield to Godbold were improperly received. They were not competent to impeach Blanehfield, the plaintiff’s own witness, and were hearsay. All concurred, except McLennan, P. J., who dissented, upon the ground that the verdict of the jury is amply sustained by the evidence, both as to defendant’s negligence and freedom from contributory negligence on the part of plaintiff’s intestate.